                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


 NANETTE WALLS, THOMAS SCOTT
 AND PATRICIA CRONIN, WILLIAM C.
 AND HELLER BATTON, GREGORY P.
 DOPKOWSKI, SR., SAMUEL AND
 BEVERLY PATTERSON, JR., RAHEIM
 AND SYREETA PATTERSON, ARNOLD
 N. AND LOIS A. WELSH, JR.                             Civil Action No. GLR-19-595

       Plaintiffs,

 v.

 SIERRA PACIFIC MORTGAGE
 COMPANY, INC.,

          Defendant.

                                      ***
                             MEMORANDUM OPINION

      THIS MATTER is before the Court on Defendant Sierra Pacific Mortgage

Company, Inc.’s (“Sierra Pacific”) Motion to Dismiss (ECF No. 13). The Motion is ripe

for disposition and no hearing is necessary. See Local Rule 105.6 (D.Md. 2018). For the

reasons outlined below, the Court will deny the Motion. 1




      1  Also pending before the Court is Defendant Sierra Pacific’s Motion to Dismiss
(ECF No. 8) and Plaintiffs’ Motion to Strike Defendant Sierra Pacific Mortgage Company
Inc.’s Response to Plaintiffs’ Notice of Supplemental Authority. (ECF No. 19). Because
the Court will grant the Motion to Dismiss, these motions will be denied as moot.
                                 I.     BACKGROUND2

       Sierra Pacific is a California corporation registered in Maryland to provide mortgage

services. (Am. Compl. ¶ 16, ECF No. 10). All Star Title, Inc. (“All Star”) is a Maryland

corporation that offers title and settlement services on residential mortgage loans,

refinances, and reverse mortgages. (Id. ¶ 20). Plaintiffs Nanette Walls, Thomas Scott and

Patricia Cronin (“Scott Plaintiffs”), William C. and Heller Batton (“Batton Plaintiffs”),

Gregory P. Dopkowski, Sr., Samuel and Beverly Patterson, Jr. (“Patterson Parent

Plaintiffs”), Raheim and Syreeta Patterson (“Patterson Plaintiffs”), and Arnold and Lois

Welsh, Jr. (“Welsh Plaintiffs”) are Maryland homeowners who obtained mortgage

origination or brokerage services through Sierra Pacific.

       Plaintiffs allege that Sierra Pacific’s branch managers, loan officers, and agents

accepted illegal kickbacks in exchange for assigning and referring residential mortgage

services to All Star for title and settlement services. (Id. ¶¶ 3, 21–22). The kickbacks were

allegedly laundered through third-party marketing companies, who created “sham

invoices” or “sham payment records” to conceal the true nature of the transactions or

through a “sham entity” that was expressly organized for the sole purpose of receiving,

accepting, and concealing kickbacks. (Id. ¶¶ 3, 25–26, 30–35). In other instances, All Star

allegedly paid kickbacks by purchasing marketing materials that Sierra Pacific used to

solicit borrowers. (Id. ¶ 24). Plaintiffs assert that the kickbacks were also financed into


       2 Unless otherwise noted, the Court takes the following facts from Plaintiffs’
Amended Complaint and accepts them as true. See Erickson v. Pardus, 551 U.S. 89, 94
(2007) (citations omitted). Additional facts will be discussed below and where relevant to
the analysis.

                                             2
borrowers’ loan agreements, thereby ensuring their continued payment. ( Id. ¶ 5). In

furtherance of the scheme, Plaintiffs contend that All Star formed a cartel with various

residential mortgage lenders whereby the participants entered into price fixing, minimum

pricing, and refusal to deal agreements (the “Cartel Agreements”) ( Id. ¶ 4). According to

Plaintiffs, Sierra Pacific and All Star continuously and regularly used U.S. mail and

interstate wires to identify and defraud borrowers. (Id. ¶¶ 46–51). Plaintiffs allege that, as

a result of this scheme, they were overcharged for their settlement services. ( Id. ¶¶ 133–

36, 142–44, 149–51, 157–60, 166–69, 175–78, 184–86).

       On February 25, 2019, Plaintiffs sued Sierra Pacific. (ECF No. 1). On April 11,

2019, Sierra Pacific filed a Motion to Dismiss. (ECF No. 8). Plaintiffs filed an Amended

Complaint on April 25, 2019, substituting David K. and Debra L. Bailey with Nanette

Walls, Thomas Scott, and Patricia Cronin as named Plaintiffs.3 The Amended Complaint

alleges violation of the Real Estate Settlement Procedures Act (“RESPA”), 12 U.S.C.

§ 2607(a), et seq. (Count I); the Sherman Act, 15 U.S.C. § 1 (Count II) 4; and the Racketeer

Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. § 1962, et seq. (Count III).

(Am. Compl. ¶ 368–417). Plaintiffs seek certification of a class pursuant to Federal Rule

of Civil Procedure 23, treble damages, and actual damages. (Id. at 91–92).



       3 Sierra Pacific argues that Nanette Walls and the Scott Plaintiffs are not proper
Plaintiffs because they added themselves through amendment without seeking leave o f
court instead of complying with Federal Rule of Civil Procedure 24, which requires
intervention. Because the Court concludes that Plaintiffs have failed to state a claim under
either RESPA or RICO, the Court will not reach this argument.
       4 Plaintiffs withdrew their Sherman Act claim (Count II) on December 9, 2019. (See

Pls.’ Notice Suppl. Authority, ECF No. 17).

                                              3
       On May 28, 2019, Sierra Pacific filed a Motion to Dismiss the Amended Complaint

for failure to state a claim. (ECF No. 13). Plaintiffs filed an Opposition on June 18, 2019.

(ECF No. 14). On July 2, 2019, Sierra Pacific filed a Reply. (ECF No. 15).

                                    II.     DISCUSSION

A.     Standard of Review

       The purpose of a Rule 12(b)(6) motion is to “test[ ] the sufficiency of a complaint,”

not to “resolve contests surrounding the facts, the merits of a claim, or the applicability of

defenses.” King v. Rubenstein, 825 F.3d 206, 214 (4th Cir. 2016) (quoting Edwards v. City

of Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999)). A complaint fails to state a claim if it

does not contain “a short and plain statement of the claim showing that the pleader is

entitled to relief,” Fed.R.Civ.P. 8(a)(2), or does not “state a claim to relief that is plausible

on its face,” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible “when the pla intiff

pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).

“Threadbare recitals of the elements of a cause of action, supported by me re conclusory

statements, do not suffice.” Id. (citing Twombly, 550 U.S. at 555). Though the plaintiff is

not required to forecast evidence to prove the elements of the claim, the complaint must

allege sufficient facts to establish each element. Goss v. Bank of Am., N.A., 917 F.Supp.2d

445, 449 (D.Md. 2013) (quoting Walters v. McMahen, 684 F.3d 435, 439 (4th Cir. 2012)),

aff’d sub nom., Goss v. Bank of Am., NA, 546 F.App’x 165 (4th Cir. 2013).




                                                4
       In considering a Rule 12(b)(6) motion, a court must examine the complaint as a

whole, consider the factual allegations in the complaint as true, and construe the factual

allegations in the light most favorable to the plaintiff. Albright v. Oliver, 510 U.S. 266, 268

(1994); Lambeth v. Bd. of Comm’rs of Davidson Cty., 407 F.3d 266, 268 (4th Cir. 2005)

(citing Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)). But, the court need not accept

unsupported or conclusory factual allegations devoid of any reference to actual events,

United Black Firefighters v. Hirst, 604 F.2d 844, 847 (4th Cir. 1979), or legal conclusions

couched as factual allegations, Iqbal, 556 U.S. at 678.

       Because this case includes allegations of fraud, the Plaintiffs must also satisfy Rule

9(b), which provides that “[i]n alleging fraud or mistake, a party must state with

particularity the circumstances constituting fraud or mistake.” Fed.R.Civ.P. 9(b). The

“circumstances constituting fraud” include the “time, place and contents of the false

representation, as well as the identity of the person making the misrepr esentation and what

was obtained thereby.” Superior Bank, F.S.B. v. Tandem Nat. Mortgage, Inc., 197

F.Supp.2d 298, 313–14 (D.Md. 2000) (quoting Windsor Assocs. v. Greenfeld, 564 F.Supp.

273, 280 (D.Md. 1983)). A “complaint fails to meet the particularity requirements of Rule

9(b) when a plaintiff asserts merely conclusory allegations of fraud against multiple

defendants without identifying each individual defendant’s participation in th e alleged

fraud.” Adams v. NVR Homes, Inc., 193 F.R.D. 243, 250 (D.Md. 2000) (citations omitted).




                                              5
B.     Analysis

       1.     Real Estate Settlement Procedures Act (“RESPA”)

              i.      Tolling of the Statute of Limitations Based on Fraudulent
                      Concealments

       Congress enacted RESPA to protect home buyers “from unnecessarily high

settlement charges caused by certain abusive practices.” 12 U.S.C. § 2601(a). In

furtherance of that goal, section 8(a) prohibits the paying or accepting of “kickbacks or

referral fees that tend to increase unnecessarily the costs of certain settlement services .” Id.

§ 2601(b)(2).5

       RESPA claims must be filed one year from the closing of the loan. 12 U.S.C. § 2614;

see also Edmonson v. Eagle Nat’l Bank, 922 F.3d 535, 546 (4th Cir. 2019). However, the

statute of limitations is subject to tolling on equitable grounds —including fraudulent

concealment. Id. at 548. The fraudulent concealment doctrine prevents defendants from

taking advantage of the limitations period when they have committed “ secret illegal

conduct.” Supermarket of Marlinton, Inc. v. Meadow Gold Dairies, Inc., 71 F.3d 119, 125

(4th Cir. 1995). To toll a limitations period based on fraudulent concealment, a plaintiff

must establish: “(1) the party pleading the statute of limitat ions fraudulently concealed

facts that are the basis of the plaintiff’s claim, and (2) the plaintiff failed to discover those

facts within the statutory period, despite (3) the exercise of due diligence.” Edmonson, 922

F.3d at 548 (internal quotations and citations omitted). To establish the first element of



       5Section 8 of the Act is codified at 12 U.S.C. § 2607. For brevity and consistency,
the Court refers to Section 8 rather than section 2607.

                                                6
fraudulent concealment, a plaintiff must allege that the defendant engaged in affirmative

acts of concealment, but those acts “need not be separate and apart from the acts of

concealment,” but instead “may include acts of concealment involved in the [alleged]

violation itself.” Id. at 553.

       Here, it is undisputed that the original Complaint was filed on February 25, 2019

but that each Plaintiffs’ RESPA claim accrued as early as December 19, 2012 or as late as

October 26, 2015.6 However, Plaintiffs allege that they failed to learn of the facts giving

rise to their RESPA claim within the statutory period because Sierra Pacific and All Star

fraudulently concealed the kickbacks, injury, and damages. Specifi cally, Plaintiffs argue

that Sierra Pacific: (1) laundered kickbacks through third-party marketing companies who

produced sham invoices and payment records; (2) made false representations to borrowers

in marketing materials; (3) manipulated and misrepresen ted the Annual Percentage Rate

(“APR”) associated with loan services; and (4) falsified borrowers’ loan documents to

conceal the kickback payments. The Court agrees with Plaintiffs and finds Edmonson

particularly instructive on the fraudulent concealment i ssue, as plaintiffs in that case

alleged a scheme almost identical to the one alleged here. 922 F.3d 535 (4th Cir. 2019).

       There, the defendant lenders referred plaintiffs to Genuine Title, LLC (“Genuine

Title”) for title, escrow, and settlement services in exchange for unearned fees and


       6 Walls’ loan settled on December 19, 2012 with Nationstar Mortgage, LLC. (Am.
Compl. ¶ 132). The remaining Plaintiffs settled their loans with Sierra Pacific on the
following dates: Scott Plaintiffs on June 5, 2013, (id. ¶ 140); Batton Plaintiffs on September
25, 2015, (id. ¶ 148); Dopkowski, Sr. on October 26, 2015, (id. ¶ 156); Patterson Parent
Plaintiffs on September 16, 2015, (id. ¶ 165); Patterson Plaintiffs on June 10, 2015, (id. ¶
174); and Welsh Plaintiffs on February 23, 2015, (id. ¶ 183).

                                              7
kickbacks. Id. at 541. Genuine Title transferred more than four million dollars to an

advertising and marketing agency (“BGI”), which in turn made millions of cash payments

to the lenders’ brokers and loan officers who made referrals to Genuine Title. Id. The

Edmonson plaintiffs also alleged the involvement of a second company (“Competitive

Advantage”), which provided promotional materials to the lenders’ brokers. Id.

       In support of their fraudulent concealment claim, the Edmonson plaintiffs alleged

that both marketing agencies were “sham entities” created to conceal the kickback

payments, as evidenced, in part, by the fact that Competitive Advantage had the same

registered agent and address as Genuine Title. Id. at 542. The complaint identified the sham

entities by name, the broker or loan officer working at the sham entity, and specific dates

that Genuine Title transferred kickbacks through those entities. Id. at 553. That complaint

also alleged that “brokers or loan officers employed by the [l]enders ‘created shell

companies to receive the [cash] payments’ from BGI, whereas other brokers and loan

officers used previously existing entities for the sole purpose of receiving the payments.”

Id. at 542. Lastly, the plaintiffs in Edmonson alleged that the lenders concealed the

kickbacks by failing to report them on HUD-1 Settlement Statements and on other loan

documents that required a “good faith estimate” of all loan -related fees. Id. at 542–43.

Based on these allegations, the United States Court of Appeals for the Fourth Circuit

concluded that the plaintiffs alleged sufficient facts to establish concealment. Id. at 553–

54.




                                             8
       Viewing the factual allegations of this case in light of those asserted in Edmonson,

the Court concludes that Plaintiffs have alleged enough facts establishing that Sierra Pacific

engaged in fraudulent concealment.

       First, Plaintiffs allege that Sierra Pacific and All Star laundered kickbacks through

third-party marketing companies and through the creation of sham invoices and sham

payment records. In support thereof, Plaintiffs identify a series of transactions, beginning

on March 21, 2012 through September 22, 2014, in which All Star allegedly paid kickbacks

to Sierra Pacific’s White Marsh Branch by and through Titan List and Mailing Services

(“Titan”), a Florida based marketing services company. (See Am. Compl. ¶¶ 66–102). The

transactions are documented in what Plaintiffs characterize as “sham split invoices.” ( Id.).

Plaintiffs allege that sham split invoices also prove that Sierra Pacific’s Bel Air Branch

received kickbacks from All Star by and through Titan, beginning on August 12, 2013

through at least August 2015. (Id. ¶¶ 106–10, 114). Plaintiffs also allege that All Star paid

kickbacks to Sierra Pacific’s Westminster Branch by and through MailerLeads, LLC

(“MailerLeads”), an Ohio-based direct mail and leads company. (Id. ¶¶ 115–18).

       Second, Plaintiffs assert that Sierra Pacific regularly falsified borrowers’ “Good

Faith Estimate,” which requires a lender to identify charges for “title services and lender’s

title insurance” pursuant to 12 C.F.R. § 1024.7(a)-(b). (Am. Compl. ¶ 212). Specifically,

Sierra Pacific allegedly failed to identify the kickback amounts and other fees charged in

furtherance of the scheme. Similarly, Sierra Pacific allegedly failed to report the kickback

fees on borrowers’ HUD-1 Settlement Statement, which requires the disclosure of title and

settlement services provided on the loan, in addition to fees associated with those services.


                                              9
The Fourth Circuit has recognized that “omitting required information from the HUD-1

Settlement Statement form can constitute an affirmative act of concealment for purposes

of the fraudulent concealment tolling doctrine.” Edmonson, 922 F.3d at 554. Similarly, this

Court has held that a plaintiff sufficiently alleges fraudulent concealment when a defendant

concealed kickbacks by failing to report the “payments it received from All Star on the

HUD-1 Settlement Statements and other settlement documents, including the Good Faith

Estimate.” Somerville v. W. Town Bank & Tr., No. CV PJM 19-0490, 2019 WL 6131288,

at *2 (D.Md. Nov. 19, 2019).

       In sum, Plaintiffs have alleged sufficient facts to support a claim of fraudulent

concealment. The Court now considers whether Plaintiffs exercised reasonable diligence

in uncovering the facts supporting those claims but nonetheless failed to do so within the

limitations period.

              ii.     Due Diligence

       To avail themselves of the benefit of equitable tolling based on fraudulent

concealment, plaintiffs must make “distinct averments as to the time when the fraud,

mistake, concealment, or misrepresentation was discovered, and what the discovery [was],

so that the court may clearly see, whether by the exercise of ordin ary diligence, the

discovery might not have been made.” J. v. Genuine Title, LLC, No. CV RDB-14-0081,

2015 WL 8315704, at *7 (D.Md. Dec. 9, 2015).

       Here, Plaintiffs allege that they had no reason to believe that the alleged kickback

scheme existed and that they only learned of it upon receiving a letter from Plaintiffs’

counsel on January 3, 2019 or April 12, 2019, describing counsel’s investigation into Sierra


                                            10
Pacific and All Star. Sierra Pacific argues that Plaintiffs failed to exercise due diligence,

first, because they were not prevented from inquiring about or investigating Sierra Pacific’s

relationship with All Star. According to Sierra Pacific, the marketing materials that

Plaintiffs reference to support their concealment claim contained both company’s names

and logos, yet Plaintiffs failed to investigate that obvious relationship. Second, Sierra

Pacific asserts that Plaintiffs only read their loan documents and participated in their

closing, which is insufficient to demonstrate due diligence. Third, Sierra Pacific argues that

Dopkowski and the Patterson Plaintiffs admitted in the original Complaint that they do not

have all of their closing documents and that these Plaintiffs failed to allege that they

attempted to preserve the documents. Because of this failure, Sierra Pacific argues that

Dopkowski and the Patterson Plaintiffs did not exercise due diligence to justify equitable

tolling of their claims.

       The Court concludes that Plaintiffs had no reason to investigate a potentially

fraudulent relationship between Sierra Pacific and All Star. None of the Plaintiffs allege

that they received the mail solicitations or telemarking calls that would have revealed the

companies’ relationship. Even if Plaintiffs had, it is not for the Court to determine at this

stage, that “one would expect a reasonable residential mortgage borrower’ to conduct a

further investigation into its lender’s documents and fee structures.” Somerville, 2019 WL

6131288, at *3. Relatedly, if Plaintiffs had no reason to suspect that the kickback scheme

existed, nothing in their loan documents would have revealed otherwise. As Plaintiffs have

already alleged, the Good Faith Estimates and HUD-1 Settlement Statements did not

separately and specifically identify the kickback payments. See Edmonson, 922 F.3d at


                                             11
554 (concluding that a plaintiff may satisfy the due diligence requirement even if he or she

did not make any inquiries that would have prompted discove ry of the underlying fraud

“[i]f the plaintiff establishes that it was not (and should not have been) aware of facts that

should have excited further inquiry on its part”).

       The Court is satisfied that Plaintiffs have sufficiently pled that Sierra Pacific

fraudulently concealed evidence of its alleged scheme; that Plaintiffs plausibly allege that

they did not discover the supposed fraud during the limitations period; and that whatever

investigations Plaintiffs did or did not conduct into Sierra Pacific’s act ions were not

inconsistent with due diligence. The Court now evaluates the sufficiency of Plaintiffs’

RESPA claim.

              iii.   Sufficiency of RESPA Claim

       Section 8(a) prohibits the giving and accepting of fees, kickbacks, or any “thing of

value pursuant to any agreement or understanding, oral or otherwise, that business incident

to or a part of a real estate settlement service involving a federally related mortgage loan

shall be referred to any person.” 12 U.S.C. § 2607(a). To prove a Section 8(a) violation, a

plaintiff must establish: (1) a payment or a thing of value; (2) made pursuant to an

agreement to refer settlement business; and (3) an actual referral. Egerer v. Woodland

Realty, Inc., 556 F.3d 415, 427 (6th Cir. 2009) (citing Culpepper v. Irwin Mort. Corp., 491

F.3d 1260, 1265 (11th Cir.2007)).

       However, § 2607(c)(2) does not prohibit “the payment to any person of a bona fide

salary or compensation or other payment for goods or facilities actually furnished or for

services actually performed.” A bona fide payment refers to “a payment of reasonable


                                             12
market value.” PHH Corp. v. CFPB, 839 F.3d 1, 41 (D.C.Cir. 2016), reinstated in relevant

part and rev’d on other grounds, 881 F.3d 75 (D.C.Cir. 2018). “Reasonable market value”

means a “payment that bears a reasonable relationship to the market value of the services

performed or products provided.” Id. at 41 n.22. A payment that “bears a reasonable

relationship to the market value of the services performed” does not violate RESPA, even

if that payment was also “tied” to a referral. Id. at 41 n.22, 42.

       Sierra Pacific argues that dismissal is warranted because Sierra Pacific’s payments

to All Star fall squarely within section 8(a)’s safe harbor provision and that Plaintiffs bear

the burden of proving otherwise. The Court agrees.

       In PHH, the United States Court of Appeals for the D.C. Circuit concluded that

“[p]roving that the mortgage insurer paid more than reasonable market value —and thus

made a disguised payment for the referral—is an element of the Section 8 offense.” 839

F.3d at 49 n.27. Like Plaintiffs in this case, the Consumer Financial Protection Bureau

(“CFPB”) characterized this issue as an affirmative defense. 7 Id. The court unequivocally

answered: “That is wrong. If there were express payments in exchange for referrals in this

case, and PHH was trying to argue that the payments nonetheless were justified under some

exception, that might potentially fit within the affirmative defense box. But here, there were

no such express payments in exchange for referrals.” Id.; see also Alexander v. Washington


       7  Plaintiffs characterize the safe harbor provision as an affirmative defense that they
are not obligated to anticipate. Even if the Court agreed with Plaintiffs—which it does
not—the Court notes that Sierra Pacific raised the issue in its first Motion to Dismiss filed
on April 11, 2019. (See Def. Mot. Dismiss at 13, ECF No. 8). Plaintiffs’ Amended
Complaint, filed on April 25, 2019, did not address section 8(a)’s safe harbor protection as
it relates to Sierra Pacific’s alleged misconduct.

                                              13
Mut., Inc., No. CIV.A. 07-4426, 2008 WL 2600323, at *4 (E.D.Pa. June 30, 2008)

(concluding that plaintiffs had sufficiently alleged that the challenged payments were not

covered by RESPA’s safe harbor provision).

       Plaintiffs argue that this case fits within the hypothetical offered by the D.C. Circuit.

However, this case, as Plaintiffs allege, concerns the laundered payment of alleged

kickbacks through marketing companies that purport to prov ide marketing services to All

Star and Sierra Pacific. Sierra Pacific does not attempt to justify the payment of referral

fees; rather, it argues that no such fees were ever paid and that the transactions Plaintiffs

complain of are nothing more than legitimate payments to All Star, Titan, and MailerLeads

for co-marketing materials with All Star, which were actually produced.

       Plaintiffs argue that their allegations pass muster because of t he Court’s ruling in

Somerville, in which an identical kickback scheme was alleged. 2019 WL 6131288, at *1

However, the Somerville court did not address the argument before this Court, i.e.,

plaintiffs’ failure to allege facts demonstrating that the payments fell outside of RESPA’s

“safe harbor” provision, thereby precluding a cause of action for fees charged for services

that were actually rendered. The Somerville defendants only argued that plaintiffs’ RESPA

claims were time-barred and not entitled to equitable tolling, and that plaintiff’s RICO

claim failed because the underlying RESPA violation was not a predicate offense. Id. at

*1, 4. While the facts giving rise to the alleged RESPA violation s may be the same, the

parties’ legal arguments are not.

       In failing to allege that Sierra Pacific’s payments to All Star are not protected under

section 8(a)’s safe harbor provision, Plaintiffs hav e failed to allege an element of their


                                              14
RESPA claim. Accordingly, the Court will dismiss Plaintiffs’ RESPA claim.8 Relatedly,

because Plaintiffs’ RICO claim is based upon mail and wire transaction that purportedly

occurred in furtherance of the alleged RESPA scheme, the Court will also dismiss

Plaintiffs’ RICO claim.

                                 III.   CONCLUSION

      For the foregoing reasons, the Court will grant Sierra Pacific’s Motion to Dismiss

(ECF No. 13) and dismiss Plaintiffs’ Amended Complaint. A separate Order follows.

Entered this 31st day of March, 2020.




                                         __________/s/__________
                                         George L. Russell, III
                                         United States District Judge




      8  Having concluded that Plaintiffs have failed to establish that Sierra Pacific’s
payments are not covered by section 8(a)’s safe harbor provision, the Court will not reach
the balance of Sierra Pacific’s arguments for dismissal.

                                           15
